2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 6-21 is pending.
	Applicants response filed 4/5/2021 has been received and entered in the application.


Action Summary
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (U.S. Publication 2013/0064868) as disclosed in the written search report dated 11/16/2017 of record, Yamasaki (U.S. Publication 2012/0149664), Rajan (Transferosomes – A vesicular transdermal delivery system for enhanced drug permeation, J Adv Pharm Technol Res. 2011 Jul-Sep; 2(3): 1-11) and in view of Eifler (U.S. Publication 2011/0313372) all are of record is maintained with modifications in view of amended and newly added claims.



Response to Arguments

Applicants argue that discloses carnitine and therefore does not meet the claim language of “does not include any additional medicament”.  This argument has been fully considered but has not been found persuasive.  First, in looking to the instant specification for the definition of medicament, paragraph 0011 recites “The term "medicament" in the present specification includes  a pharmaceutically acceptable salt thereof. The above-mentioned "low-molecule compound" means compounds of which the molecular 15 weight less than about 500. Specifically, a medicament having indane structure such as ramelteon, rasagiline, and donepezil; a medicament  having  indole  structure   such  as  rizatriptan, sumatriptan, naratriptan, zolmitriptan, eletriptan, almotriptan; a medicament having piperidine skeleton such as donepezil, 20trihexypnidyl, perisoxal; a medicament having benzofuran skeleton such as morphine, oxycodone, galantamine; a medicament having isobenzofuran structure such as escitalopram, galantamine; a medicament having benzodioxole structure such as paroxetine; a medicament having indole structure such as indometacin, pergolide, 25bromocriine, ondansetron; amedicament having indazole structure such as granisetron; a medicament having benzothiophen structure such as raloxifene, zileuton; a medicament having benzoisothiazole structure such as lurasidone; a medicament having benzothiadiazole structure such as tizanidine; a medicament having adamantane 30  skeleton such as amantadine, memantine, vildagliptin; an opioid 4 pain reliever  such   as  tramadol,   morphine,  oxycodone, hydromorphone; a histidine derivative such as anserine; a salicylic acid derivative such as aspirin, methyl salicylate transdermal composition having good stability and migration into the skin is able to be obtained by preparing a transdermal composition (a colloidal dispersion liquid of phosphatidylcholine) that contains high-purity phosphatidylcholine, carnitine, a polyhydric alcohol (propylene glycol, claim 5) and water. And Okazaki mentions no medicament.  Eifler teaches a transdermal therapeutic system for administering memantine as an active ingredient.  Thus taken the cited art, it would have been obvious to one of ordinary skills to have a transdermal with a colloidal dispersion liquid of phosphatidylcholine) that contains high-purity phosphatidylcholine, carnitine, a polyhydric alcohol (propylene glycol, claim 5) and water and the active agent is only memantine as disclosed by Eifler with a reasonable expectation of success.
Still further, the instant claims recited “comprising” which The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 


Previous Rejection


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (U.S. Publication 2013/0064868) as disclosed in the written search report dated 11/16/2017 of record, Yamasaki (U.S. Publication 2012/0149664), Rajan (Transferosomes – A vesicular transdermal delivery system for enhanced drug permeation, J Adv Pharm Technol Res. 2011 Jul-Sep; 2(3): 1-11) and Eifler (U.S. Publication 2011/0313372) all are of record and in further view of Heiber (WO 93/25168).
Okazaki teaches a transdermal composition of it has been clarified that the combination of propylene glycol, which is a polyvalent alcohol, and oleyl alcohol, which is an unsaturated higher alcohol, markedly enhances transdermal permeability of an acidic drug (paragraph 0081).  Okazaki teaches that propylene glycol is in the concentration 96-98 %, oleyl alcohol in the concentration of 2%, isostearyl in the 
Okazaki does not disclose phosphatidylcholine, the amount of glycerin or a memantine.
Heiber (WO 93/25168) teaches a transdermal application to moderate to the initial drug delivery and maintains a delivery to the derma a relatively sustained rate over the duration of said application comprising; (a) into a composition containing an effective amount of a percutaneously absorbable drug and an effective amount of glycerin to moderate and maintained a transdermal delivery of said drug and (b) means for maintaining such a composition image of transferrin relationship with the derma (claim 1).  Heiber teaches that wherein said the composition contains between about 0.1 to 50% by volume glycerin (claim 2).  Heiber teaches that the only variable to this method was the quantities of water and glycerin used (page 17, lilnes 19-22).
Yamasaki teaches a transdermal composition, which uses high-purity phosphatidylcholine that is most susceptible to oxidation and the like, and which exhibits high stability and high migration into the skin. Specifically, a transdermal composition having good stability and migration into the skin is able to be obtained by preparing a transdermal composition (a colloidal dispersion liquid of phosphatidylcholine) that contains high-purity phosphatidylcholine, a polyhydric alcohol (propylene glycol, claim 5) and water (abstract).  Yamasaki teaches that phosphatidylcholine is at least one selected from the group consisting of egg yolk phosphatidylcholine, hydrogenated egg yolk phosphatidylcholine, egg yolk lysophosphatidylcholine, soybean 

Rajan teaches Phospholipid suspensions comprising liposomes have been reported to be harmless and non-irritating to the skin after repeated epicutaneous administration in transdermal route; they may even have additional advantageous cosmetic effect. The main component of transferosomes is typically soya phosphatidylcholine of greater than 95% purity. It would have been obvious to one of ordinary skills in the art to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki. 
 One would have been motivated to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki because lecithin (e.g. phosphatidylcholine) enhances the penetration of a drug through the skin, thus providing motivation to employ a penetration enhancer such as lecithin (e.g. phosphatidylcholine) to increase the penetration of a drug as taught by Rjan with a reasonable expectation of success.  

Eifler teaches a transdermal therapeutic system for administering memantine as an active ingredient, said memantine present in the form of a free base or of a 10 to 50% by weight of active ingredient (memantine), and optionally from 5 to 40% by weight of basic material, based on the total weight of the active-ingredient-containing layer (claim 13).  Eifler teaches that the active-ingredient-containing layer comprises a hydrogel or a lipogel. For the purposes of the description, hydrogels are gels which comprise water and/or other substances which are hydrophilic or completely or partially miscible with water, said substances giving the gel its hydrophilic properties (paragraph 0070).  Eifler teaches that lecithin (paragraph 0066).  Eifler teaches that solubilizers may be triethanolamine, propylene glycol or glycerol (paragraph 0076).  Eifler teaches that 5 to 40% by weight of basic material (e.g. solubilizers) (claim 13).  
0.1 to 50% by volume glycerin (claim 2).  Heiber teaches that the only variable to this method was the quantities of water and glycerin used (page 17, lilnes 19-22).

It would have been obvious to one of ordinary skills in the art to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki.  One would have been motivated to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki because lecithin (e.g. phosphatidylcholine) enhances the penetration of a drug through the skin, thus providing motivation to employ a penetration enhancer such as lecithin (e.g. phosphatidylcholine) to increase the penetration of a drug.  Additionally, one would have been motivated to employ memantine because memantine is known to be administered as a transdermal and certain adverse effects may be decreased by this route of administration as disclosed by Eifler with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art to employ phosphatidylcholine greater than 95% purity.  One would have been motivated to have > 95%) because it is known in the art that highly purify phosphatidylcholine is employed in transdermal systems and lecithin (e.g. phosphatidylcholine) enhances the penetration of a drug through the skin, thus providing motivation to employ a penetration enhancer such as lecithin (e.g. phosphatidylcholine) to increase the penetration of a drug.  Further, phosphatidylcholine exhibits high stability and high migration into the skin. Specifically, a transdermal composition having good stability and migration into the skin is able to be obtained by preparing a transdermal composition (a colloidal dispersion liquid of phosphatidylcholine) that contains high-purity phosphatidylcholine (e.g. phosphatidylcholine of greater than 95% purity), carnitine, a polyhydric alcohol (propylene glycol, claim 5) and water as disclosed by Yamasaki and Rajan with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art that the concentration of glycerin is 50% or less to that of propylene glycol in the composition of Okazaki.  One would have been motivated to have the concentration of the glycerin in the concentration of 50% or less because it is known in the art that glycerin contains between about 0.1 to 50% by volume glycerin in a transdermal as disclosed by Heiber, which meets the claim limitation with a reasonable expectation of success.
It would have been obvious to optimize the dosing of propylene glycol, lecithin (e.g. phosphatidylcholine), oleyl alcohol, a medicament and an alkanolamine (triethanolamine) because all are taught in the cited prior art with starting point of concentrations.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been obvious to optimize the ratio of propylene glycol and water because it is known in the art that propylene glycol at a content of 22, 23 and 26 with a water content of 43, 37, 39 and 47.4 (tables 3-5) as taught by Yamasaki.  	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Furthermore, it is obvious to vary and/or optimize the amount of propylene glycol and water provided in the composition, according to the guidance provided by Yamasaki provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The instant claims recited “comprising” which The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is 

 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


New Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 1 recites “wherein an amount of glycerin is 50% weight % or less of propylene glycol”; this is not clear what is meant by glycerin is 50% weight % of less of propylene glycol. This limitation may be interpreted that glycerin is 50 % of the amount of propylene glycol or that propylene glycol is 50 % or less than glycerin.  Since there are multiple interpretation of this limitation, renders this limitation indefinite. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Conclusion
Claims 1-3, 6-21 is rejected.
No claims are allowed.

Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627